         Case 1:17-cv-02787-CKK Document 21 Filed 05/24/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


NANCY F. LANGWORTHY,                               )
                                                   )
       Plaintiff,                                  )
                                                   )
              v.                                   )       Civ. Action No. 17-2787 (CKK)
                                                   )
WILLIAM BARR,                                      )
 Attorney General of the United States,            )
                                                   )
       Defendant.                                  )
                                                   )

 PLAINTIFF’S REPORT TO THE COURT REGARDING DEFENDANT’S POSITION


       Since filing Plaintiff’s Motion to Dismiss [ECF #20], plaintiff’s counsel has been advised

by defendant’s counsel that defendant does not oppose plaintiff’s Motion.



                                            Respectfully submitted,



                                            ___________/s/________
                                            Robert C. Seldon, Esq.
                                             D.C. Bar No. 245100


                                            ___________/s/________
                                            Molly E. Buie, Esq.
                                             D.C. Bar No. 483767
                                            Seldon Bofinger & Associates, P.C.
                                            1319 F Street, N.W., Suite 200
                                            Washington, D.C. 20004
                                            (202) 393-8200
                                            Counsel for Plaintiff
